J. A24033/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

ANGELA WEST-BOGANS,                     :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                       Appellant        :
                                        :
                  v.                    :         No. 1767 MDA 2017
                                        :
TRACY C. BOGANS                         :


              Appeal from the Order Entered October 30, 2017,
            in the Court of Common Pleas of Cumberland County
                       Civil Division at No. 2012-02458


BEFORE: OTT, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED JULY 02, 2019

      Angela West-Bogans (“Wife”) appeals from the October 30, 2017 order

entered by the Court of Common Pleas of Cumberland County denying her

request to reopen and/or vacate the divorce decree.        For the following

reasons, we dismiss Wife’s appeal.

      The relevant procedural history of this case is as follows: On April 20,

2012, Wife filed a complaint in divorce. After extensive litigation, the trial

court entered a divorce decree on September 27, 2017. On October 27, 2017,

Wife filed a motion to reopen and/or vacate the divorce decree, alleging,

among other things, “both extrinsic and intrinsic fraud.” (See Wife’s motion
J. A24033/18

to reopen and/or vacate divorce decree, 10/27/17 at 1.) The trial court denied

Wife’s motion on October 30, 2017.1

      On November 16, 2017, Wife filed a notice of appeal. The trial court

ordered Wife to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b), and Wife timely complied. On December 13,

2017, the trial court filed an opinion pursuant to Pa.R.A.P. 1925(a).

      As noted by the trial court, Wife’s “concise” statement fails to comply

with Pa.R.A.P. 1925(b). This court has long recognized that “Rule 1925 is a

crucial component of the appellate process because it allows the trial court to

identify and focus on those issues the parties plan to raise on appeal.” Kanter

v. Epstein, 866 A.2d 394, 400 (Pa.Super. 2004), appeal denied, 880 A.2d

1239 (Pa. 2005), cert. denied, 546 U.S. 1092 (2006). “The Statement shall

concisely identify each ruling or error that the appellant intends to challenge

with sufficient detail to identify all pertinent issues for the judge.”

Pa.R.A.P. 1925(b)(4)(ii). The filing of a timely Rule 1925(b) statement alone

“does not automatically equate with issue preservation.”       Tucker v. R.M.

Tours, 939 A.2d 343, 346 (Pa.Super. 2007), affirmed, 977 A.2d 1170 (Pa.

2009). In Tucker, we explained that:

            this Court has held that when appellants raise an
            outrageous    number     of    issues   in    their
            1925(b) statement, the appellants have deliberately

1 We can discern no allegation or evidence of either extrinsic or intrinsic fraud
presented in appellant’s brief. Rather, appellant appears to simply argue error
related to the September 27, 2017 divorce decree from which no appeal was
taken.


                                      -2-
J. A24033/18


             circumvented the meaning and purpose of
             Rule 1925(b)      and    ha[ve]    thereby     effectively
             precluded appellate review of the issues [they] now
             seek to raise. We have further noted that such
             voluminous statements do not identify the issues
             appellants actually intend to raise on appeal because
             the briefing limitations contained in Pa.R.A.P. 2116(a)
             make[] the raising of so many issues impossible.
             Further, this type of extravagant 1925(b) statement
             makes it all but impossible for the trial court to provide
             a comprehensive analysis of the issues.

Id. at 346 (citations and internal quotation marks omitted; brackets in

original).   Thus, “the Pa.R.A.P. 1925(b) statement must be sufficiently

concise and coherent such that the trial court judge may be able to identify

the issues to be raised on appeal, and the circumstances must not suggest

the existence of bad faith.” Jiricko v. Geico Ins. Co., 947 A.2d 206, 210

(Pa.Super. 2008) (emphasis added), appeal denied, 958 A.2d 1048 (Pa.

2008); see also Kanter, 866 A.2d at 401 (finding issues in Rule 1925(b)

statements waived where the court determined that “outrageous” number of

issues was deliberate attempt to circumvent purpose of Rule 1925).

      Here, we cannot conclude that Wife’s 12-page statement was so concise

and coherent that the trial court was able to conduct a meaningful review of

the issues she sought to raise. (See Wife’s Rule 1925(b) statement, 12/8/17.)

Accordingly, Wife waives all issues on appeal for circumventing the meaning

and purpose of Rule 1925(b) so as to preclude judicial review.

      Alternatively, even if Wife had complied with Rule 1925(b), we would

nonetheless dismiss this appeal because her brief entirely fails to adhere to



                                       -3-
J. A24033/18

the Pennsylvania Rules of Appellate Procedure. It is well settled that parties

to an appeal are required to submit briefs in conformity, in all material

respects, with the requirements of the Rules of Appellate Procedure, as nearly

as the circumstances of the particular case will admit.         Pa.R.A.P. 2101.

“Although this Court is willing to liberally construe materials filed by a pro se

litigant, pro se status confers no special benefit upon the appellant.”

In re Ullman, 995 A.2d 1207, 1211-1212 (Pa.Super. 2010), appeal denied,

20 A.3d 489 (Pa. 2011) (citations omitted). We will not advocate or act as

counsel for an appellant who has not substantially complied with our rules.

Bombar v. W. Am. Ins. Co., 932 A.2d 78, 93 (Pa.Super. 2007) (citation

omitted). “This Court may quash or dismiss an appeal if the appellant fails to

conform to the requirements set forth in the Pennsylvania Rules of Appellate

Procedure.”    Ullman, 995 A.2d at 1211 (citation omitted); see also

Pa.R.A.P. 2101.

      Instantly, Wife’s pro se brief falls well below the standards delineated

in our Rules of Appellate Procedure.        Specifically, Wife’s entire brief is

comprised of prose in which Wife makes various allegations of misconduct on

the part of appellee. Wife also fails to divide her argument into as many parts

as there are questions to be argued, in violation of Rule 2119(a), nor does she

develop any analysis of the issue raised.




                                      -4-
J. A24033/18




     Accordingly, we dismiss Wife’s appeal.

     Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/2/2019




                                   -5-